412 So. 2d 346 (1982)
THE FLORIDA BAR, Complainant,
v.
Thomas W. MONTGOMERY, Respondent.
No. 60583.
Supreme Court of Florida.
March 18, 1982.
John F. Harkness, Jr., Executive Director and Stanley A. Spring, Staff Counsel, Tallahassee, Jacquelyn Plasner Needelman, Bar Counsel, Fort Lauderdale, Patricia Etkin, Bar Counsel, Miami, and Frank C. Walker, II, Chairman, Seventeenth Judicial Circuit Grievance Committee "C", Fort Lauderdale, of The Florida Bar, for complainant.
No appearance, for respondent.
PER CURIAM.
This disciplinary proceeding is before us on the complaint of the Florida Bar and the report of the referee recommending disbarment. Neither the Bar nor the respondent has petitioned for review. We have jurisdiction. Art. V, § 15, Fla. Const.
*347 The Bar charged respondent with the neglect of specific legal matters entrusted to him and with the abandonment of his law practice without giving notice to his clients. Respondent did not answer the Bar's complaint and request for admissions or appear at the final hearing, although he received proper notice of these proceedings. The referee recommended that respondent be found guilty of the specific and general neglect of his law practice, as charged in the complaint, in violation of Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(1) and (6), 6-101(A)(2) and (3), and 7-101(A)(1), (2), and (3). In recommending respondent's disbarment, the referee considered, as aggravating factors, respondent's failure to cooperate with the Bar, his failure to appear at the final hearing, his failure to take adequate measures to protect his clients' interests upon abandonment of his law practice, and his failure to pay his Florida Bar dues since 1979.
We agree with all of the findings and recommendations of the referee; respondent, Thomas W. Montgomery, is hereby disbarred from the practice of law. Costs are assessed against respondent in the amount of $558.35.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.